 



Exhibit 10.42

             
 
  Name:        
 
           

ENDOCARE, INC.
RESTRICTED STOCK UNIT AGREEMENT
UNDER THE
ENDOCARE, INC. 2004 STOCK INCENTIVE PLAN
     This Restricted Stock Unit Agreement (the “Agreement”) is made effective
the ___ day of _________, 200__ between ENDOCARE, INC. (the “Company”), and
_________ (the “Grantee”), a non-employee director of the Company, under the
following terms and conditions. The Agreement is issued pursuant to the
Non-Employee Director Restricted Stock Unit Program and the Endocare, Inc. 2004
Stock Incentive Plan (the “Plan”). Unless otherwise specifically defined in this
Agreement, capitalized terms used herein have the meanings designated in the
Plan.
I
GRANT OF RESTRICTED STOCK UNIT
     The Company has, as of _________ ___, 200__ (hereinafter referred to as the
“Date of Grant”), granted to the Grantee Restricted Stock Units with respect to
_________ shares of Common Stock in accordance with the Plan.
II
PERIOD OF RESTRICTION
     The Restricted Stock Units shall vest as follows: [insert vesting
schedule]. In addition, upon a Change in Control or Corporate Transaction that
occurs before the Grantee’s Continuous Service has ceased, the Restricted Stock
Unites shall become fully vested. Upon the earliest of the following to occur
upon or after all or a portion of an award of Restricted Stock Units vesting,
one share of Common Stock shall be issuable for each Restricted Stock Unit that
has vested (the “RSU Shares”): (a) the director’s cessation of service as a
director for any reason; (b) a Change in Control or Corporate Transaction
involving the Company occurs before the Grantee’s Continuous Service has ceased;
or (c) the time elected by the director that is irrevocable as of the last day
of the year preceding the Date of Grant or such later time as permitted pursuant
to Section 409A of the Code and permitted by the Administrator (the “Payment
Date”). Effective on the Payment Date, the Company will issue such RSU Shares to
the Grantee. By delivering a written election to the Company prior to the
Payment Date, the Grantee may elect to have the Company pay out up to fifty
percent (50%) of the Restricted Stock Units in cash on the Payment Date (based
on the Fair Market Value of the Common Stock on the Payment Date) to facilitate
the Grantee’s payment of applicable taxes. If the Grantee makes such election,
then the number of RSU Shares to be issued to the Grantee on the Payment Date
shall be the net number of RSU Shares after taking into account the amount of
such cash pay out. No fractional shares shall be issued. Any fractional portion
of vested Restricted Stock Units shall be paid to the Grantee in cash, based on
the Fair Market Value of the Common Stock on the applicable Payment Date.

-1-



--------------------------------------------------------------------------------



 



III
TERMINATION OF CONTINUOUS SERVICE
     Unless otherwise determined by the Administrator in its sole discretion, in
the event that the Grantee’s Continuous Service shall cease for any reason
before all or any portion of the Restricted Stock Units have vested, the Grantee
shall immediately forfeit to the Company the unvested Restricted Stock Units,
and no shares of Common Stock shall be issued nor shall any cash be paid with
respect to such Restricted Stock Units.
IV
THE PLAN
     The grant of Restricted Stock Units pursuant to this Agreement is subject
to the terms and conditions set forth herein as well as the provisions of the
Plan. In the event of a conflict between the terms of this Agreement and the
Plan, the Plan shall control.
V
NO ASSIGNMENT
     Except as specifically provided in the Plan, Restricted Stock Units granted
hereunder may not be sold, transferred, pledged, assigned, exchanged, encumbered
or otherwise alienated or hypothecated until the Restricted Stock Units have
vested and the underlying shares of Common Stock have been issued. In the event
of any violation of this provision, the Restricted Stock Units will be
automatically forfeited to the Company and neither the Grantee nor any other
person shall be entitled to receive any shares of Common Stock or cash in
respect of Restricted Stock Units.
VI
VOTING RIGHTS
     There are no voting rights with respect to any Restricted Stock Units or
the Common Stock issuable in respect of the Restricted Stock Units prior to the
vesting of such Restricted Stock Units and the issuance of Common Stock in
respect thereof, if applicable. Subsequent to the vesting of Restricted Stock
Units and the issuance of shares of Common Stock in respect thereof, if any, the
Grantee may exercise voting rights with respect to such shares of Common Stock,
as a stockholder of the Company, for as long as the Grantee holds such shares.
VII
DIVIDENDS
     Prior to vesting of the Restricted Stock Units, subject to the following,
the Grantee shall be entitled to receive all dividends and other distributions
paid with respect to the shares of Common Stock issuable in respect of such
Restricted Stock Units. If the stockholders of the Company receive dividends
paid in cash, in lieu of a cash payment, the Grantee shall automatically receive
additional Restricted Stock Units equal in value to such cash dividend otherwise
payable. For such purposes, the value of the number of additional Restricted
Stock Units to be issued shall be deemed to equal the number of shares of Common
Stock, valued at the Fair Market Value of a share of Common

-2-



--------------------------------------------------------------------------------



 



Stock on the date such dividend is paid, equal in value to such cash dividend;
provided, however that the Company shall not issue fractional Restricted Stock
Units, and any amount that would have otherwise been payable as a fractional
unit shall be paid in cash to the Grantee. If any such dividends or
distributions are paid to the stockholders of the Company in shares of Common
Stock, the Grantee shall receive a number of Restricted Stock Units equal to the
number of shares of Common Stock the Grantee would have received if the
Restricted Stock Units with respect to which the Grantee is receiving the
dividend had already been settled in shares of Common Stock. In each case, any
such additional Restricted Stock Units shall be subject to the same vesting
requirements, payment conditions and restrictions on transferability as the
Restricted Stock Units with respect to which they were distributed.
VIII
VENUE AND WAIVER OF JURY TRIAL
     The Company and the Grantee (the “parties”) agree that any suit, action, or
proceeding arising out of or relating to the Plan or this Agreement shall be
brought in the United States District Court for the Central District of
California (or should such court lack jurisdiction to hear such action, suit or
proceeding, in a California state court in the County of Orange) and that the
parties shall submit to the jurisdiction of such court. The parties irrevocably
waive, to the fullest extent permitted by law, any objection the party may have
to the laying of venue for any such suit, action or proceeding brought in such
court. THE PARTIES ALSO EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A
JURY TRIAL OF ANY SUCH SUIT, ACTION OR PROCEEDING. If any one or more provisions
of this Section VIII shall for any reason be held invalid or unenforceable, it
is the specific intent of the parties that such provisions shall be modified to
the minimum extent necessary to make it or its application valid and
enforceable.
IX
MISCELLANEOUS
     In the event that any provision of this Agreement is declared to be
illegal, invalid or otherwise unenforceable by a court of competent
jurisdiction, such provision shall be reformed, if possible, to the extent
necessary to render it legal, valid and enforceable, or otherwise deleted, and
the remainder of this Agreement shall not be affected except to the extent
necessary to reform or delete such illegal, invalid or unenforceable provision.
     The captions used in this Agreement are inserted for convenience and shall
not be deemed a part of this Agreement for construction or interpretation.
Except when otherwise indicated by the context, the singular shall include the
plural and the plural shall include the singular. Use of the term “or” is not
intended to be exclusive, unless the context clearly requires otherwise.
     Neither the Plan nor this Agreement shall confer upon the Grantee any right
with respect to continuance of service as a director with the Company, nor shall
it interfere in any way with the Grantee’s right, or the Company’s right, to
terminate the Grantee’s service at any time.

-3-



--------------------------------------------------------------------------------



 



     This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective permitted heirs, beneficiaries, successors
and assigns.
     The Grantee acknowledges that a copy of the Plan, the Plan prospectus and a
copy of the Company’s most recent annual report to its stockholders has been
delivered to the Grantee.
     The Plan and this Agreement shall be governed, construed, interpreted and
administered solely in accordance with the laws of the state of California,
without regard to principles of conflicts of law.
     As of the date hereof, the Company has an effective registration statement
on file with the Securities and Exchange Commission with respect to the offer
and sale of the Restricted Stock Units and the shares of Common Stock issuable
upon vesting of the Restricted Stock Units. The Company intends to maintain the
effectiveness of this registration statement but has no obligation to do so. In
the event the registration statement ceases to be effective, the Grantee will
not be able to transfer or sell any shares of Common Stock issued to him or her
upon the vesting of the Restricted Stock Units unless exemptions from
registration under applicable securities laws are available. Such exemptions
from registration are very limited and might be unavailable.
     All questions arising under the Plan or under this Agreement shall be
decided by the Administrator in its total and absolute discretion. The
resolution of such question or dispute by the Administrator shall be final and
binding on all persons.
     IN WITNESS WHEREOF, the Company has caused this Restricted Stock Unit
Agreement to be duly executed by its officers thereunto duly authorized, and the
Grantee has hereunto set his or her hand as of the date first above written.

          ENDOCARE, INC.    
 
       
 
      Grantee Signature
By
       
 
       
Title:
      Address (please print):
 
       
 
       
 
       
 
       
 
       
 
       
 
       

-4-